DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the invention recited by the Applicant in claim 1.  The closest available prior art is Hasegawa et al. (US PGP 2018/0275537).  Hasegawa teaches a photoreceptor comprising a conductive substrate and a charge transport layer comprising inorganic oxide filler particles that are surface treated with a silane coupling agent.  Hasegawa teaches a difference (ΔSPa) in a dipole-dipole force component between a charge transport material and the silane coupling agent of 1.0 or less and a difference (ΔSPa) in a dipole-dipole force component between a binder resin and the silane coupling agent of 2.5 or less (Abstract).  However, Hasegawa does not teach the use of either a first or second electron transport component in the charge transport layer.  As such, Hasegawa also does not teach a difference in a dipole-dipole force component between an electron transport material and the silane coupling agent.  The use of electron transport compounds in charge transport layers are known in the photoreceptor.  Furthermore, the use of electron transport compounds such as those recited in pending claim 2 and taught in the instant specification to give rise to differences in dipole-dipole moments are known in the art.  This is demonstrated by Shimzu et al. (US PGP 2018/0356744) in paragraphs [0048-0100].  Shimzu also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        04/10/2021